UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 19, 2015 IMERJN Inc. (Exact name of registrant as specified in its charter) NEVADA 333-169280 90-09582397 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9550 South Eastern Ave.Suite 253-A86 Las Vegas, NV 89123 (Address of principal executive offices)(Zip Code) 800-416-5934 (Registrant's Telephone Number, Including Area Code) Change in Directors and officers Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Mr Jeffrey Mandelbaum has resigned from the Board of Directors of the Company effective January 19, 2015. We thank him for his valuable service to the company and wish him well with his future endeavors. *Pursuant to Item 601(b)(2) of Regulation S-K, certain of the exhibits and schedules may have been omitted.If so, such exhibits and schedules will be provided to the Securities and Exchange Commission upon request. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Imerjn, Inc. Date: January 20, 2015 By: /s/ Adam Radly Adam Radly Chairman & Chief Executive Officer
